EXHIBIT 10.4 THIS AMENDMENT TO THE COFACE FACILITY AGREEMENT (this “Amendment”), dated as of December 31, 2015 (the “Effective Date”), is made by and among IRIDIUM COMMUNICATIONS INC., a Delaware corporation (the “Parent”), IRIDIUM SATELLITE LLC, a Delaware limited liability company, as borrower (the“Borrower”), THE GUARANTORS under and as defined in the COFACE Facility Agreement referred to below, and SOCIÉTÉ GÉNÉRALE as agent of the other Finance Parties (in this capacity the “COFACE Agent”) and is made with reference to the COFACE Facility Agreement, dated as of October 4, 2010, as amended and restated as of May 2, 2014 and as further amended as of May 7, 2015 and November 24, 2015, by and among the Parent, the Borrower, the other Obligors party thereto, the Lenders party thereto, the COFACE Agent and DEUTSCHE BANK TRUST COMPANY AMERICAS as security agent and trustee for the Secured Parties (as amended, restated, supplemented, replaced or otherwise modified from time to time, the “COFACE Facility Agreement”). agreement: 1. Definitions; Interpretation 1.1Definitions Capitalised terms defined in the COFACE Facility Agreement have, unless expressly defined in this Amendment, the same meaning in this Amendment. 1.2Construction The principles of construction set out in Clause 1.2 (Construction) of the COFACE Facility Agreement will have effect as if set out in this Amendment. 2. AmendmentS Effective as of the Effective Date, the COFACE Facility Agreement is hereby amended by, in Schedule 24 thereto, deleting the “Pre Production Milestones” and “Post Production Milestones” and replacing them with the following: Pre Production Milestones: [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] Post Production Milestones: [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] *** Certain confidential information contained in this document, marked by brackets, has been omitted and filed separately with the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] 3. DIRECTION The COFACE Agent (at the direction of the Majority Lenders) hereby consents to the Borrower’s execution and delivery of an amendment to the Satellite Supply Contract to implement the foregoing amendment to the “Pre Production Milestones” and “Post Production Milestones” under the COFACE Facility Agreement, provided that, in such amendment to the Satellite Supply Contract, the dates ascribed to the Milestones (as defined therein) for each of the “Pre Production Milestones” and “Post Production Milestones” may be earlier, but not later, than the dates in the amendment to Schedule 24 to the COFACE Facility Agreement as set forth above. 4. Representations Representations The representations set out in this Clause 4 (Representations) are made by each Obligor on the date of this Amendment to each Finance Party. Powers and authority It has the power to enter into, perform and deliver, and has taken all necessary action to authorise the entry into, performance and delivery of, this Amendment and the transactions contemplated by this Amendment. Legal validity Subject to the Legal Reservations, the obligations expressed to be assumed by it in this Amendment are legal, valid, binding and enforceable obligations. Non-conflict The entry into and performance by it of, and the transactions contemplated by, this Amendment do not and will not conflict with: (a) any law or regulation applicable to it; (b) its constitutional documents; or (c) any agreement or instrument binding upon it or any of its assets or constitute a default of termination event (however described) under any such agreement or instrument where such circumstance has or is reasonably likely to have a Material Adverse Effect. *** Certain confidential information contained in this document, marked by brackets, has been omitted and filed separately with the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. #4835-6159-8763 Authorisations All authorisations required by it in connection with the entry into, performance, validity and enforceability of, and the transactions contemplated by, this Amendment have been obtained or effected (as appropriate) and are in full force and effect. 4.6Governing law and enforcement (a) Subject to the Legal Reservations, the choice of governing law of this Amendment will be recognised and enforced in its Relevant Jurisdictions. (b) Subject to the Legal Reservations, any judgment obtained in relation to this Amendment will be recognised and enforced in its Relevant Jurisdictions. 4.7COFACE Facility Agreement Unless a representation and warranty set out in Clause 20 (Representations) of the COFACE Facility Agreement is expressed to be given at a specific date, each Obligor makes the representations and warranties set out in Clause 20 (Representations) of the COFACE Facility Agreement (other than the representations and warranties in Clauses 20.14(a), (b) and (c) (Original Financial Statements), 20.18 (Taxation) and 20.24 (Shares and Material Companies) of the COFACE Facility Agreement) on the Effective Date, in each case as if references to the COFACE Facility Agreement are references to the COFACE Facility Agreement, as amended hereby, with reference to the facts and circumstances then existing, provided that, in the case of those representations and warranties contained in Clause 20.13 (No misleading information) of the COFACE Facility Agreement, such representations and warranties are made only with respect to any subsequent and new information delivered under the COFACE Facility Agreement since the last period where such representation and warranty was made or deemed to be made under the COFACE Facility Agreement. 5. CONDITIONS TO EFFECTIVENESS This Amendment shall become effective on the Effective Date upon the due execution of a signature page to this Amendment by each of the Parent, the Borrower, the other Obligors and the COFACE Agent on behalf of the Finance Parties and delivery of each party’s respective signature pages to each of the other parties hereto. 6. Governing law; jurisdiction, etc.
